DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1, 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “precluding the discs of the heat stacks from going into separation as a consequence of non-braking activities”.  Claim 6 recites “wherein the non-braking activities are taken from the group comprising aerodynamic drag and reverse thrust”.  It is unclear what is meant by the limitation “non-braking activities” because anything retarding vehicle motion may be interpreted as a braking activity.
Claim 1 recites “determining an actual rate of deceleration of the aircraft”.  It is unclear what additional meaning the term “actual” imparts on “rate of deceleration of the aircraft”.
Claim 6 recites the limitation "the group" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 1, 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurst et al (US 8,403,429) in view of DeVlieg et al (US 2006/0186736) and further in view of Olsson (US 4,754,824).
As per claim 1, Hurst et al discloses a method for braking (Title) an aircraft (Abstract) having right and left brakes (86, 88, 90, 92) controlled by right and left brake pedals (16, 18), comprising: 
determining an actual rate of deceleration (Col. 3, lines 13-24) of the aircraft; 
calculating a required rate of deceleration (Col. 3, lines 1-13) of the aircraft; 
making a comparison of the actual and required rates of deceleration of the aircraft (Col. 3, lines 25-33); and 
controlling the application and release of brake pressure to the right and left brakes of the aircraft as a function of said comparison (Col. 3, lines 40-64).  Hurst et al does not disclose brake disc heat stacks, precluding the discs of the heat stacks from going into separation as a consequence of non-braking activities or establishing a minimum brake pressure that ensures the capability of differential braking between the right and left brake pedals and associated right and left brakes.
DeVlieg et al discloses a method to reduce brake wear comprising brake disc heat stacks ([0004]) and controlling the application and release of brake pressure to the right and left brakes of the aircraft as a function of said comparison ([0010]) while precluding the discs of the heat stacks from going into separation as a consequence of non-braking activities ([0002]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Hurst et al by controlling the brakes to maintain a residual braking force as taught by DeVlieg et al in order to prevent unwanted brake release.  Although DeVlieg et al discloses establishing a minimum brake pressure ([0030]), they do not explicitly link this to differential braking.
	Olsson discloses a method for steering a vehicle comprising establishing a minimum brake pressure that ensures the capability of differential braking between the right and left brake pedals and associated right and left brakes (Col. 2, lines 15-36).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Hurst et al by selecting a minimum brake pressure based on differential steering requirements as taught by Olsson in order to ensure differential steering capability.
As per claim 3, Hurst et al, DeVlieg et al and Olsson disclose the method of claim 1.  Olsson further discloses wherein the establishment of a minimum brake pressure is separately performed for the right and left brakes (Col. 2, lines 15-36).
As per claim 4, Hurst et al, DeVlieg et al and Olsson disclose the method of claim 3.  Hurst et al further discloses wherein said step of controlling the application and release of brake pressure comprises correlating displacement of the right and left brake pedals with pressure demand (Col. 3, lines 25-30).
As per claim 5, Hurst et al, DeVlieg et al and Olsson disclose the method of claim 4.  Hurst et al further discloses wherein said step of controlling the application and release of brake pressure comprises correlating displacement of the right and left pedals with required deceleration (Col. 3, lines 1-4).
7.	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurst et al (US 8,403,429) in view of DeVlieg et al (US 2006/0186736), Olsson (US 4,754,824) and Griffith et al (US 5,505,531).
As per claim 6, Hurst et al, DeVlieg et al and Olsson disclose the method of claim 5, but do not disclose wherein the non-braking activities are taken from the group comprising aerodynamic drag and reverse thrust.
Griffith et al discloses a method to maintain brake stack closure wherein the non-braking activities are taken from the group comprising aerodynamic drag and reverse thrust (Col. 3, lines 34-36).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Hurst et al by preventing unwanted brake release due to reverse thrust as taught by Griffith et al in order to prevent deceleration overshoot (Griffith et al: Col. 3, lines 18-22).
	Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Differential braking systems
Berg (US 4,008,868).
Moreland (US 2,911,168).
Cahill (US 2010/0276988).
Otake et al (US 6,671,588).
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657